PER CURIAM.
The motion of the defendant Gazza-m "for a bill of -particulars of the plaintiff’s claim should have been granted, and the order denying that motion must be reversed. In this .same action (Dempsey v. Traction Co., 74 App. Div. 474, 77 N. Y. Supp. 456) we held that the defendant corporations were entitled to a bill of particulars, and reversed an order denying the motion made by them for such a ‘hill. The defendant Gazzam is entitled t.o the information he demanded in his notice of motion. In denying" that motion, the court below suggested that it .could'be .passed upon bet*331ter after the return of a commission which the plaintiff had moved for, and that possibly some of the evidence to be elicited would render it unnecessary to state some part of the particulars demanded. The right of the defendant to a bill of particulars is not affected by the return of a commission, as was held in Dempsey v. Traction Co., supra.
The order appealed from should be reversed, with $10 costs and disbursements, and the motion for a bill of particulars granted, as demanded by the moving party, with $10 costs.